Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application 16/553,576 is a reissue of application 14/799,947 (now U.S. Patent No. 9,304,722).  

Claims 1-10 were initially pending in the application.  A Preliminary amendment was filed on 8/28/2019.  By way of the preliminary amendments, new claims 11-31 were added.  
In the most recent amendment filed September 16, 2022, claims 31 and 38 have been canceled, claims 43 and 44 have been amended.  This amendment has been entered and made of record. 

This is a Final Action.

The rejection of claims 43 and 44 under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought has been withdrawn in view of the amendments.

The rejection of claims 43 and 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendments.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,304,722 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Objection
Claim 31 is objected to because the amendment contains both the instruction to “Cancel Claim 31” and the full claim text of claim 31, “31. (New, twice amended) The printing apparatus …”.  Based on the statements made in the response it is clear that the intention was to cancel claim 31.  Examiner recommends removing the full claim text in the next response.  Proper correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Independent claims 34 requires “a display control unit configured to display, on a display, an operation screen in a display language set in association with a log-in user who logs in to the printing apparatus,” (claim 34).  The limitations of claims 43 and 44 require “wherein the display language set in association with the log-in user is used for generating a screen that is displayed after the log-in user logs in the printing apparatus” and “wherein the display language set in association with the log-in user is displayed after the log-in user logs in the printing apparatus” respectively.  It is unclear how these limitations further limit the limitation presented from claim 34 which already requires that the screen that is displayed is displayed in the display language set in association with the log-in user after said user logs in. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 28, 30, 32, 34, 35, 37, 39, 40, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuwamura (U.S. Patent Application Publication No. 2011/0058189, published March 10, 2011) in view of Nomura et al. (hereinafter Nomura, U.S. Patent No. 7,063,469, issued June 20, 2006).
Regarding independent claim 27, Kuwamura discloses a printing apparatus comprising: a printing unit 					(paragraph [0013] of Kuwamura)
a storage unit configured to store information on the printing apparatus; 
					(paragraphs [0018]-[0020] of Kuwamura)
a display control unit configured to display, on a display, an operation screen in a display language set in association with a log-in user who logs in to the printing apparatus, wherein the displayed operation screen includes an object and the information; and 
					(paragraphs [0015] and [0022]-[0024] of Kuwamura)
Kuwamura discloses that the information displayed on the user interface (UI) is displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwamura).  Kuwamura does not explicitly disclose the information stored in said storage unit includes history information on the image processing apparatus.  Kuwamura also does not explicitly disclose a print control unit configured to cause, based on a manual operation by the log-in user to the object on the operation screen displayed in the display language set in association with the log-in user, the printing unit to print a report in which the display language set in association with the log-in user is used and in which the history information is included.  However, Nomura discloses storing history information in the storage unit on the image processing apparatus (column 7, line 49-column 8, line 20 of Nomura).  Nomura also discloses displaying in the UI said history information (column 7, line 49-column 8, line 20 of Nomura), and as stated above Kuwamura explicitly discloses the information displayed on the UI would be displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwamura).  Thus, combining the teachings of Kuwamura with the teachings of Nomura would result in the display on the UI of history information in the language set in association with the log-in user.  Nomura also teaches that the history information can displayed on the UI can be printed, again combining the teachings of Kuwamura with the teachings of Nomura would result in a UI displaying the history information in the language set in association with the log-in user, thus when said history information being displayed is printed it would also be in the language set in association with the log-in user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kuwamura with the teachings Nomura because by managing the history information it would have allowed for an image output apparatus that manages its operating status so as to ensure, based on the managed information, stable operations without arrest (column 2, lines 30-47 of Nomura).

Regarding dependent claim 28, Kuwamura discloses wherein the display language set in association with the log-in user is set based on at least one instruction by a log-in user who has an administrative right and has logged in to the printing apparatus.
					(paragraphs [0022] and [0023] of Kuwamura)

Regarding dependent claim 30, Kuwamura does not explicitly discloses wherein the history information is the number of sheets on which the printing unit has printed one or more images.
However, Nomura discloses the history information (past operation status) includes number of sheets used (column 3, lines 38-50 of Nomura).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kuwamura with the teachings Nomura for the same rationale provided in the discussion of the rejection claim 27.

Regarding dependent claim 32, Kuwamura discloses wherein the object is a button to be selected by the log-in user, and wherein the manual operation by the log-in user to the object is selection of the button by the log-in user.			(paragraphs [0016] and [0026]-[0029] of Kuwamura)
		
Regarding independent claim 34 and dependent claims 35, 37, 39, and 40, the claims incorporate substantially similar subject matter as claim 27, 28, 30, 32, and 33.  Thus, claims 34, 35, 37, 39, and 40 are rejected along the same rationale as claims 27, 28, 30, 32, and 33.

Regarding dependent claims 43 and 44, Kuwamura discloses wherein the display language set in association with the log-in user is a language used for generating and while displaying a screen to be displayed while the log-in user logs in the printing apparatus.	(paragraph [0020] of Kuwamura)


Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments in reference to the rejection in view of Kuwamura and Nomura:
Applicant argues that the references do not teach the limitations of independent claims 27 and 34.
Examiner respectfully disagrees.  The examiner agrees that the Kuwamura and Nomura references when taken alone do not properly describe printing a report in which a display language set in association with a log-in user is used and in which the history information is included.  However, as previously discussed the combination of the two references does properly disclose these features.   As stated in regards to the limitations in question, Kuwamura discloses that the information displayed on the user interface (UI) is displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwamura).  Nomura discloses storing history information in the storage unit on the image processing apparatus (column 7, line 49-column 8, line 20 of Nomura).  Nomura also discloses displaying in the UI said history information (column 7, line 49-column 8, line 20 of Nomura), and as stated above Kuwamura explicitly discloses the information displayed on the UI would be displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwamura).  Thus, combining the teachings of Kuwamura with the teachings of Nomura would result in the display on the UI of history information in the language set in association with the log-in user.  Nomura also teaches that the history information that is displayed on the UI can be printed, again combining the teachings of Kuwamura with the teachings of Nomura would result in a UI displaying the history information in the language set in association with the log-in user, thus when said history information being displayed is printed it would also be in the language set in association with the log-in user.  Thus, the rejection is proper and it must be maintained.


Allowable Subject Matter
Claims 29, 33, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-3, 5-10, 17-26, and 47-52 are allowed.
Regarding independent claims 1, 9, 10, 17, 22, and 47, the examiner notes that the prior art of record specifically fails to properly disclose, “a print control unit configured to control execution of manual report printing in which the information is printed by said printing unit as a report, based on an instruction input by using the operation screen displayed in the display language for the log-in user, wherein said print control unit [performs] executes the manual report printing in the display language for the log-in user, and wherein said print control unit controls execution of automatic report printing in which the information is automatically printed by said printing unit as a report, and said printing unit executes the automatic report printing in a predetermined language.” (claim 1, similar limitations found in claims 9, 10, 17, 22, and 47) in combination with the other features of the claims.  The limitations cited above specifically require both automatic report printing in a predetermined language not associated with the log-in user and manual report printing in the display language associated with the log-in user, which are performed separately.  The prior art of record does not properly disclose these features.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992